         Case 1:21-cv-06632-MKV Document 10 Filed 08/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                             USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                            DOCUMENT
                                                                         ELECTRONICALLY FILED
 MYJORIE PHILIPPE, on behalf of herself and all others                   DOC #:
 similarly situated; ALYSSA ROSE, on behalf of herself and               DATE FILED: 
 all others similarly situated; VANESSA INOA, on behalf of
 herself and all others similarly situated; CASSIE ISZA, on
 behalf of herself and all others similarly situated, DAWN
 JOHNSON, on behalf of herself and all others similarly
 situated; HELEN HOWARD, on behalf of herself and all
 others similarly situated,
                                                                       1:21-cv-6632-MKV
                               Plaintiffs,
                                                                    SCHEDULING ORDER
                        -against-

 NURTURE, INC.

                               Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiffs commenced this action on August 5, 2021, by filing the Complaint. [ECF Nos.

1, 4.] Plaintiffs designated this case as related to Stewart v. Nurture, Inc., 21-cv-1217-MKV, to

which ten other open cases in this District have been designated as related. [ECF No. 3.] The

Court directs counsel for all parties to appear at the upcoming conference in those cases scheduled

for August 27, 2021, at 11:00 AM. The conference will be held telephonically. To join the

conference, dial 888-278-0296 and enter access code 5195844. The parties should be prepared to

discuss the pending motion to consolidate, the proposed order on consolidation, including the

deadlines proposed therein, and all other scheduling and pretrial matters.



SO ORDERED.
                                                     _________________________________
                                                     _ ______
                                                     __     ___________
                                                            __       __________
                                                                     __       ____
                                                                                 _ __
                                                                                   _ ____
                                                                                       _ _
Date: August 10, 2021                                MARY YK KAY
                                                               AY VYSKOCIL
                                                                   VYS
                                                                    YSKOCI   CIIL
      New York, NY                                   United
                                                          d States
                                                            S ates D
                                                            St     District
                                                                    isttrict Judge
                                                                    is
